[Cite as State ex rel. Jones v. Woods, 2016-Ohio-8342.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

State ex rel. [Antonio] Jones,                            :

                 Relator,                                 :

v.                                                        :       No. 16AP-25

Court of Common Pleas, Judge                              :   (REGULAR CALENDAR)
[William H. Woods],
                                                          :
                 Respondent.
                                                          :


                                            D E C I S I O N

                                   Rendered on December 22, 2016


                 On brief: Antonio Jones, pro se.

                 On brief: Ron O'Brien, Prosecuting Attorney, and Scott J.
                 Gaugler, for respondent.

                                             IN MANDAMUS
DORRIAN, P.J.
        {¶ 1} In this original action, relator, Antonio Jones, an inmate of the Ross
Correctional Institution, requests a writ of mandamus ordering respondent, the
Honorable William H. Woods, a judge of the Franklin County Court of Common Pleas, to
rule on his June 4, 2015 petition for postconviction relief that relator filed in the common
pleas court in case No. 13CR-2345.
        {¶ 2} Pursuant to Civ.R. 53 and Loc.R. 13(M) of the Tenth District Court of
Appeals, this matter was referred to a magistrate who issued a decision, including findings
of fact and conclusions of law, which is appended hereto. The magistrate recommends
that this court grant respondent's motion for summary judgment as respondent ruled on
relator's petition on February 12, 2016 and relator has already received the relief that he
seeks in this action.
No. 16AP-25                                                                           2


       {¶ 3} No party has filed objections to the magistrate's decision. The case is now
before this court for review.
       {¶ 4} No error of law or other defect is evident on the face of the magistrate's
decision. Therefore, we adopt the findings of fact and conclusions of law contained
therein. Accordingly, respondent's motion for summary judgment is granted and the
request for a writ of mandamus is denied.
                                                                Writ of mandamus denied.
                                TYACK and BROWN, JJ., concur.
No. 16AP-25                                                                               3


                                       APPENDIX


                         IN THE COURT OF APPEALS OF OHIO

                             TENTH APPELLATE DISTRICT

State ex rel. [Antonio] Jones,                :

              Relator,                        :

v.                                            :                    No. 16AP-25

Court of Common Pleas, Judge Woods,          :                (REGULAR CALENDAR)

              Respondent.                     :


                          MAGISTRATE'S DECISION

                                 Rendered on March 28, 2016


              Antonio Jones, pro se.

              Ron O'Brien, Prosecuting Attorney, and Scott J. Gaugler, for
              respondent.


                              IN MANDAMUS
               ON RESPONDENT'S MOTION FOR SUMMARY JUDGMENT

       {¶ 5} In this original action, relator, Antonio Jones, an inmate of the Ross
Correctional Institution ("RCI"), requests a writ of mandamus ordering respondent, the
Honorable William H. Woods, a judge of the Franklin County Court of Common Pleas, to
rule on his June 4, 2015 petition for postconviction relief that relator filed in the common
pleas court in case No. 13CR-2345.
Findings of Fact:
       {¶ 6} 1. On January 13, 2016, relator, an RCI inmate, filed this original action
against respondent. In his complaint, relator requests a writ of mandamus ordering
respondent to rule upon his June 4, 2015 petition for postconviction relief that relator
filed in the common pleas court in case No. 13CR-2345.
No. 16AP-25                                                                                4


       {¶ 7} 2. On February 12, 2016, respondent moved for summary judgment. In
support, respondent submitted a certified copy of his entry filed in the common pleas
court on February 12, 2016.            The entry denies relator's June 4, 2015 petition for
postconviction relief.
       {¶ 8} 3. On February 16, 2016, the magistrate issued notice that respondent's
motion for summary judgment is set for submission to the magistrate on March 7, 2016.
       {¶ 9} 4. Relator has not responded to respondent's motion for summary
judgment.
Conclusions of Law:
       {¶ 10} It is the magistrate's decision that this court grant respondent's motion for
summary judgment.
       {¶ 11} In this original action, relator seeks a writ of mandamus ordering
respondent to rule on his June 4, 2015 petition for postconviction relief. Respondent
ruled upon relator's petition on February 12, 2016. Accordingly, relator has received the
relief that he seeks in this action.
       {¶ 12} Mandamus does not lie to compel an act that has already been performed.
State ex rel. Scruggs v. Sadler, 102 Ohio St. 3d 160, 2004-Ohio-2054.
       {¶ 13} Summary judgment is appropriate when the movant demonstrates that: (1)
there is no genuine issue of material fact; (2) the moving party is entitled to judgment as a
matter of law; and (3) reasonable minds can come to but one conclusion, and that
conclusion is adverse to the party against whom the motion for summary judgment is
made, said party being entitled to have the evidence construed most strongly in his favor.
Turner v. Turner, 67 Ohio St. 3d 337, 339-40 (1993); Bostic v. Connor, 37 Ohio St. 3d 144,
146 (1988); Harless v. Willis Day Warehousing Co., 54 Ohio St. 2d 64, 66 (1978). The
moving party bears the burden of proving no genuine issue of material fact exists. Mitseff
v. Wheeler, 38 Ohio St. 3d 112, 115 (1988).
       {¶ 14} Clearly, respondent is entitled to judgment as a matter of law.
       {¶ 15} Accordingly, it is the magistrate's decision that this court grant respondent's
motion for summary judgment.

                                                 /S/ MAGISTRATE
                                                 KENNETH W. MACKE
No. 16AP-25                                                                       5


                              NOTICE TO THE PARTIES

              Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign as
              error on appeal the court's adoption of any factual finding or
              legal conclusion, whether or not specifically designated as a
              finding of fact or conclusion of law under Civ.R.
              53(D)(3)(a)(ii), unless the party timely and specifically objects
              to that factual finding or legal conclusion as required by Civ.R.
              53(D)(3)(b).